Bice, J.
—-The Judge was requested to instruct the jury that if from the whole evidence, they believed they, (defendants,) were all owners, the admission of each is evidence against the whole.
Upon this request the Judge did Instruct the jury that if the joint ownership and liability of all the defendants were first proved, then the acknowledgment of each concerning the joint indebtedness, would be competent evidence against the whole.
*402While ship owners may be in partnership as owners, their general relation is that of tenants in common, and their partnership relation, though probable, cannot be presumed from the fact of being part owners. They are not agents for each other, unless made such by authority conferred for the purpose, expressly or by implication. Their acts are not binding upon each other, without such special authority; nor can the unauthorized admissions of one implicate or bind the others. McLellan v. Cox, 36 Maine, 95.
In the case at bar there is not only no evidence of partnership, but the evidence shows that the defendants were not all owners at the time the original plaintiffs parted with the property sued for. The instructions were erroneous, and the verdict without evidence to support it.
Exceptions sustained, verdict set aside, and new trial granted.
Tenney, J., was prevented by indisposition from hearing the case and took no part in the decision.